Stayton, Associate Justice.
That the railway company had the right to make rules requiring that persons engaged in hauling freight from its depot should receive the same on the platform from its servants, and not enter the warehouse for the purpose of there checking off the freight, was a reasonable regulation, as was it that persons doing business with the company should transact the same over the counter instead of entering behind the same.
The charge in this respect was not erroneous.'
If such regulations were established by the company as were unnecessary for the proper conduct of its business, and thereby the owners of freight were put to unnecessary delay or expense, they might have their action, but it is not perceived how the plaintiff could maintain an action against the company based on the fact that he was discharged by his employer for the reason that an employee of the company, even in the course of his business, informed the employer of the plaintiff that he would not be permitted to violate proper regulations of the company.
Whatsoever the agents Knote and Now may have said as to the reasons why the plaintiff would not be permitted to go into the warehouses or behind the counters of the company, it surely, under the record before us, cannot be held that the giving of such reasons was within the line of their duties. It was their business to enforce the company’s rules, but not to give reasons why they were made.
If they used language in reference to the plaintiff which would be actionable, they would be responsible therefor, but not the company.
*521The evidence shows that the plaintiff’s employer discharged him because the company would not permit him to enter its warehouses there to check off freight, and to enter behind its counters to transact business; this, if not a sufficient ground, under some circumstances might give an action against his employer, but certainly would not against the company.
Ho other judgment than that rendered could legally have been given, and the judgment is affirmed.
Affirmed.
[Opinion delivered October 27, 1885.]